In the

    United States Court of Appeals
                  For the Seventh Circuit
                    ____________________
No. 19-1224
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

JEREMY GLISPIE,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
       No. 1:18-cr-10002-JES-JEH-1 — James E. Shadid, Judge.
                    ____________________

  ARGUED SEPTEMBER 25, 2019 — DECIDED OCTOBER 14, 2020
                ____________________

   Before RIPPLE, ROVNER, and BRENNAN, Circuit Judges.
    PER CURIAM. Jeremy Glispie stands convicted of being a
felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g). Based on his prior convictions for residential bur-
glary under Illinois law, the district court further determined
that he was an “armed career criminal” under the Armed
Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), and im-
posed the mandatory minimum sentence of fifteen years’
imprisonment.
2                                                  No. 19-1224

    In due course, Mr. Glispie appealed to this court. He
maintained that the Illinois residential burglary statute is too
broad to be considered “generic burglary” under 18 U.S.C.
§ 924(e)(2)(B)(ii). He submitted that the “limited-authority”
doctrine, as implemented in Illinois, rendered the Illinois
burglary statute broader than the federal definition of gener-
ic burglary and that, consequently, his burglary convictions
could not be used to enhance his sentence. In his view, Illi-
nois residential burglary does not require an unlawful or
unauthorized entry, separate and apart from an entry or re-
maining with the intent to commit a crime.
    Upon taking the matter under advisement, we first noted
that generic burglary under the ACCA requires 1) “an un-
lawful or unprivileged entry into[] or remaining in,” 2) “a
building or other structure,” 3) “with intent to commit a
crime.” United States v. Glispie, 943 F.3d 358, 363 (7th Cir.
2019) (quoting Taylor v. United States, 495 U.S. 575, 598
(1990)). We further noted that, under the above definition,
“the entry itself must be unlawful; an intent to later commit
a crime or theft, without more, does not meet this require-
ment.” Id. (citing Descamps v. United States, 570 U.S. 254, 264–
65 (2013)). Therefore, if Mr. Glispie’s understanding of the
Illinois residential statute were correct, the state offense in-
deed would be broader than generic burglary. Consequent-
ly, a conviction under that statute could not be used to en-
hance a sentence under the ACCA.
    Our examination of the Illinois residential burglary stat-
ute convinced us that Mr. Glispie had raised an important
issue of state law that had not been determined by the Su-
preme Court of Illinois. We therefore certified to the Su-
preme Court of Illinois the following question: “whether,
No. 19-1224                                                   3

and if so under what circumstances, the limited-authority
doctrine applies to its residential burglary statute, 720 ILCS
5/19-3.” Id. at 372. The Supreme Court of Illinois accepted the
certified question, accepted briefs from the parties, and
heard oral argument. On September 24, 2020, it answered
the certified question in the affirmative and held that the
limited-authority doctrine apples to residential burglary by
entry. United States v. Glispie, No. 125483, 2020 WL 5668984,
at *8 (Ill. Sept. 24, 2020).
    We are grateful to the Justices for accepting our certifica-
tion and for answering our question, an issue that is im-
portant in the administration of criminal justice in both our
jurisdictions. On the basis of this holding, we now hold that
a conviction for residential burglary by entry under the Illi-
nois statute does not qualify as generic burglary as the Su-
preme Court of the United States has defined that term. See
Taylor, 495 U.S. at 598. Therefore, Mr. Glispie’s previous
convictions under the Illinois residential burglary statute
cannot be used to enhance his sentence under the ACCA.
Accordingly, his sentence is vacated, and the case is re-
manded to the district court for resentencing without the
ACCA enhancement.
                SENTENCE VACATED; CASE REMANDED.